Citation Nr: 0736206	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another and/or by reason of 
being housebound.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to Agent 
Orange or asbestos exposure.

7.  Entitlement to service connection for heart disease, to 
include as secondary to Agent Orange exposure. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military service from February 
1953 to February 1957, from March 1957 to March 1963, and 
from January 1964 to August 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for 
hearing loss, tinnitus, COPD, heart disease, and skin cancer 
as well as entitlement to special monthly compensation based 
on the need for aid and attendance of another and/or by 
reason of being housebound.

In September 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.



The issues of entitlement to service connection for COPD, for 
heart disease, for tinnitus, and for hearing loss are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran was stationed in the Republic of Vietnam 
during active service in 1968.

3.  Skin cancer as well as additional skin disorders of 
unspecified etiology are first shown many years after the 
veteran's separation from service, and are not shown to be 
related to events, disease, or injury during military 
service.

4.  In a February 1975 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss; 
although notified of the denial, the veteran did not initiate 
an appeal.

5.  Evidence received since the February 1975 rating decision 
is neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim for service connection for hearing loss.

6.  The veteran's service-connected disabilities of left knee 
injury residuals and hemorrhoids alone do not render him so 
helpless as to be in need of the regular aid and attendance 
of another person.  The service-connected disabilities have 
not caused the veteran to be bedridden or rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.

7.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

8.  The veteran is not presently institutionalized in a 
nursing home due to physical or mental incapacity.

9.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by during 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The February 1975 RO rating decision that denied the 
veteran's claim for service connection for hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

3.  As evidence received since the RO's February 1975 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for hearing loss are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Special monthly compensation by reason of being in need 
of regular aid and attendance or based on housebound status 
is not warranted.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for hearing loss was received in July 
2004.  In September 2004, the veteran filed claims for 
entitlement to service connection for COPD, heart disease, 
and skin cancer as well as special monthly compensation.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2004, November 2004, and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in any 
evidence in his possession that would support his claims.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in October 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A review of the August 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for hearing loss that were 
found insufficient in the previous denial.  The Board finds 
the notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  He has also been provided with a VA medical 
examination to address the etiology of his claimed hearing 
loss disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.  


Service Connection - General Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2006); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne, or other acneform 
disease consistent with chloracne, shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2007).

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2007).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Skin Cancer

The veteran contends that he suffered from skin cancer as a 
result of an in-service event, specifically herbicide 
exposure.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam during active service.  In this case, 
none of the veteran's diagnosed skin disabilities are 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2006); that 
is, he does not have chloracne or other acneform disease 
consistent with chloracne.  Consequently, the veteran's claim 
must be denied on this basis.  However, the regulations 
governing presumptive service connection for Agent Orange do 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

Service medical records do not show that the veteran was 
diagnosed with a chronic skin disability during active 
service.  An April 1956 clinical note reflects evaluation for 
a furuncle in the right ear lobe.  An August 1956 service 
record reflects treatment for athlete's foot.  In March 1961, 
he was treated for an abscess of the buttock, if was noted 
that he had been treated in the prior year, and all openings 
had been linked to a "50¢" sized sebaceous pocket.  Service 
clinical records dated in February 1959 and July 1967 show 
isolated treatment for a rash on the face and contact 
dermatitis of the arms, chest, and face.

A VA medical examination was performed in November 1974.  
Regarding the skin, no significant abnormalities were noted.  
Post-service private treatment records from B.R.G, M.D. shows 
skin problems beginning in 1988, and variously diagnosed as 
verrucae, actinic keratosis, papalomatous growth of the right 
middle knuckle in November 1989.  In June 1997, the veteran 
was treated for actinic keratoses of the face as well as a 
two-centimeter superficial basal cell carcinoma of the right 
anterior shoulder.  Treatment notes dated in July and 
September 1997 detail additional treatment for actinic 
keratosis with no cancer reoccurrence.  However, in April 
1999, Dr. G performed a biopsy of the right tip of the nose.  
Pathology test results indicated that the veteran had another 
infiltrated area of basal cell carcinoma.  A July 2000 
treatment note reflected treatment for actinic keratoses of 
the right forehead, left ear, and right chest.  An April 2002 
treatment record noted findings of an irritated epidermal 
cyst of the left lower eyelid.  

Additional private treatment records from another private 
physician, C.A.R, D.O., detail that the veteran underwent a 
nasal labial flap reconstruction in May 1999 after removal of 
basal cell carcinoma from the tip of his nose.  A September 
1999 treatment note further detailed removal of multiple 
cysts from the retroauricular area that were later determined 
to be focal dermal scar tissue. 

VA treatment records dated in May 2003 reflect treatment for 
a macular erythematous rash on both of the veteran's lower 
eyelids.  In an April 2004 treatment note, the examiner noted 
findings of dermatitis and right foot rash.  In June 2004, 
the veteran was treated for actinic keratosis of the left 
hand, seborrheic keratoses of the forehead, and Schamberg's 
disease as well as Majoochi's disease of the right foot.  An 
October 2004 VA treatment note detailed findings of 
hyperkeratosis on the dorsum of the foot.  In a May 2005 
treatment record, the examiner indicated that the veteran had 
no reoccurrence of basal cell skin cancers but noted actinic 
keratosis of the left upper nose as well as small seborrheic 
keratosis of the back.  Additional VA treatment notes dated 
in April 2006 listed an assessment of actinic keratoses on 
the dorsum of the hands and forearms with no recurrent skin 
cancer. 

As noted above, available service medical records do not 
reveal any findings, diagnosis, or treatment of a chronic 
skin disability during active service.  Objective medical 
findings of a skin disability are first shown in 1988, many 
years after separation from active service and cannot be 
presumed to have been incurred during service.  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
a current skin disability diagnosed post-service and events 
during the veteran's active service, including herbicide 
exposure, and neither he nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements and during his September 2007 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
current skin disability is associated with military service, 
this claim turns on a medical matter-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson lacking the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for skin cancer must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

New and Material Evidence

In September 1974, the veteran filed a claim for service 
connection for hearing loss. 

In a February 1975 rating decision, the RO denied the 
veteran's claim, noting that there was no evidence of a 
current hearing loss.  Evidence of record included the 
veteran's service medical records; statements from the 
veteran; and a November 1974 VA audio examination report.

Although notified of the February 1975 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for hearing loss in July 2004.  This appeal arises 
from the RO's March 2005 denial of entitlement to service 
connection for hearing loss on the basis that the veteran had 
failed to report for a scheduled VA examination.  However, in 
a September 2005 statement of the case (SOC) and October 2006 
supplemental SOC, the RO indicated that the veteran's claim 
had not been reopened, as new and material evidence had not 
been submitted. 

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the February 1975 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the February 1975 
denial includes additional statements from the veteran, VA 
treatment records, private treatment records, and an August 
2006 VA examination report.  VA medical records dated in 
September 2003 including a diagnosis of hearing loss.  A 
November 2003 VA audiology consult note detailed findings of 
bilateral mild sensorineural hearing loss.  An August 2006 VA 
examination report reflected findings of a current bilateral 
hearing loss disability under 38 C.F.R. § 3.385.  In 
addition, the examiner listed a diagnosis of bilateral 
hearing loss and opined that the veteran's current hearing 
loss is less likely than not the result of military noise 
exposure.  

This evidence is new in that it was not previously before 
agency decision makers at the time of the February 1975 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is material, as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
current hearing loss disability.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss.  
Under these circumstances, the Board concludes that the claim 
for entitlement to service connection for hearing loss must 
be reopened and re-adjudicated on the merits.

IV.  Special Monthly Compensation

Special monthly compensation based on the need for aid and 
attendance of another is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2007).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2007), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2006).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.

"Bedridden", defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a) (2007).

In addition, special monthly compensation at the housebound 
rate is payable when a veteran has a single service-connected 
disability rated 100 percent and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The 
requirement of 38 U.S.C.A. § 1114(s) (2) is met when a 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  See 38 C.F.R. § 
3.350(3)(i)(2) (2007).

Finally, it is important to note that only the veteran's 
service-connected disabilities may be considered in support 
of his claim for special monthly compensation.  The effects 
of the veteran's multiple nonservice-connected disabilities 
will not be considered.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for entitlement to special monthly compensation based on the 
need for aid and attendance of another and/or by reason of 
being housebound are not met.

In this case, service connection is in effect for 
hemorrhoids, rated 0 percent disabling, and residuals of a 
left knee injury, rated 10 percent disabling.  In his 
September 2004 claim, the veteran indicated that he sought 
entitlement to temporary aid and attendance after being 
released from unspecified inpatient treatment at the VA 
Medical Center in August 2004.  Evidence of record indicates 
that the veteran received treatment for a nonservice-
connected heart disability with implantation of a 
defibrillator in August 2004.  He reported that he was 
confined to his home and prohibited from driving for four 
weeks.  

VA treatment notes dated in from 2001 to 2006 contain 
repeated notations that the veteran walks unassisted with a 
steady gait, exercises weekly, and takes annual vacations to 
Florida.  In addition, VA and private treatment records of 
record reflect very little treatment, objective findings, or 
subjective complaints concerning the veteran's service-
connected left knee and hemorrhoid disabilities.  

Initially, the Board notes that evidence of record does not 
show that the veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(l) by 
showing his service-connected disabilities cause him to be 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance under the criteria of 38 C.F.R. § 
3.352(a) (2007).

Evidence of record clearly does not indicate that he is 
helpless or bedridden due to his service-connected 
disabilities.  Additionally, there is no showing that the 
veteran's service-connected disabilities alone render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.  Consequently, the 
criteria for special monthly compensation based on the need 
for the regular aid and attendance of another person are not 
met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 
3.352(a).

Furthermore, the veteran does not have a single service-
connected disability rated at 100 percent, and the competent 
evidence does not otherwise demonstrate that the veteran is 
permanently housebound as a result of his service-connected 
disabilities.  Consequently, the criteria for special monthly 
compensation based on housebound status, likewise, are not 
met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for skin cancer, to include as secondary 
to Agent Orange exposure, is denied.

As new and material evidence has been submitted, the claim 
for service connection for hearing loss is reopened.

Special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound is 
denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for hearing loss, for tinnitus, for COPD, and for 
heart disease is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the veteran 
by correspondence dated in August 2004, November 2004, and 
March 2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims for service connection for hearing 
loss, COPD, and heart disease, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  The veteran was 
also informed of how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

In this case, while the veteran did not claim entitlement to 
service connection for tinnitus, the RO denied entitlement to 
service connection for tinnitus in the March 2005 rating 
decision and indicated that this issue was adjudicated 
because tinnitus is common in cases of noise-induced hearing 
loss.  Unfortunately, the veteran did not receive notice of 
information concerning the VCAA in reference to the issue of 
entitlement to service connection for tinnitus.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
this matter is provided.

At his hearing in September 2007, the veteran indicated that 
his service medical records included in the claims file do 
not contain records from a five day hospitalization for heart 
and lung conditions at Plattsburgh Air Force Base during 
active service in 1969 or 1970.  The Court has held that the 
VA has a statutory duty to assist the veteran in obtaining 
military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records.  See 38 C.F.R. § 
3.159(c).

The veteran further claimed exposure to asbestos during 
military service in conjunction while working with aircraft 
parts as well as other associated activities.  Unfortunately, 
there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular addressing asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The Board notes 
that the RO should conduct any additional development 
necessary for the veteran's claim for service connection for 
COPD, as secondary to asbestos exposure, and readjudicate the 
veteran's claim based on this new theory of entitlement.  

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Chillicothe, Ohio; however, as the 
claims file only includes records from that facility dated up 
to April 2006, any additional records from that facility 
should be obtained.  In addition, the claims file does not 
contain inpatient treatment records dated in August 2004 from 
this facility.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In July 2007, following certification of the veteran's appeal 
to the Board in January 2007, the veteran submitted 
additional evidence to the Board in support of his claims for 
service connection for COPD and heart disease.  Additional 
new evidence associated with the record includes private 
treatment records received in July 2007.  Unfortunately, the 
veteran did not submit a waiver of agency of original 
jurisdiction review of this evidence.  As the appellant has 
not waived agency of original jurisdiction consideration of 
the evidence submitted in July 2007, the case must be 
remanded for additional development.  See 38 C.F.R. § 
20.1304(c) (2007).

Finally, by action of this appellate decision, the Board has 
reopened the veteran's claim of entitlement to service 
connection for hearing loss for a de novo review.  However, 
as an appellate entity, the Board must defer adjudication of 
the newly reopened claim on the merits until the agency of 
original jurisdiction has reviewed it in the first instance.  
This is to protect the veteran from prejudice and to 
safeguard his right to appellate due process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the matter of entitlement to 
service connection for tinnitus.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for hearing 
loss, tinnitus, COPD, and heart disease 
since service.  Of particular interest 
are any Chillicothe VAMC outstanding 
records of evaluation and/or inpatient or 
outpatient treatment of the veteran's 
claimed hearing loss, tinnitus, heart 
disease, and COPD, for August 2004 as 
well as the period from April 2006 to the 
present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

3.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request any additional service medical 
records, including inpatient clinical 
records and hospital medical records, 
concerning treatment for veteran's 
claimed heart and lung conditions at 
Plattsburgh Air Force Base during active 
service in 1969 or 1970.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
the requested records, a notation to that 
effect should be inserted in the file. 
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The claim for 
entitlement to service connection for 
hearing loss should be adjudicated on the 
merits.  

In addition, the claim for entitlement to 
service connection for COPD should be 
developed and adjudicated with 
consideration of claimed exposure to 
asbestos.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


